DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,304,468.  
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: Application claim 1 is broader than patent claim 1 in the respect that it does not recite that the panels form a crown; in being broader, is it not patentably distinct from the patent claim.  Additionally, application claim 1 recites that the top of the aperture shape is defined by the point where the first arcuate edge adjoins the second arcuate edge; this merely rephrases structure formed by the shape in the patent claim 1, which has a top which is fixed in place, while reciting that the top connection edges are permanently fixed together. Application claim 1 also differs in reciting the bottom is defined by the point where the first arcuate edge overlaps the second arcuate edge, while the patent claim 1 recites that the bottom is motile; thus the application claim 1 merely rephrases the structure formed by the motile bottom, formed by the overlapping, motile edges.  Application claim 1 is therefore not patentably distinct since it merely rephrases the structure which is recited in the patent claim 1.
Similarly independent claim 11 of the instant application is not patentably distinct  from patent claim 10 because the subject matter which differs is merely a rephrasing of claimed structure.  That is, application claim 11 recites that the top of the aperture shape is defined by the point where the first arcuate edge adjoins the second arcuate edge; this merely rephrases structure formed by the shape in the patent claim 10, which has a top which is fixed in place, while reciting that the top connection edges are permanently fixed together. Application claim 11 also differs in reciting the bottom is defined by the point where the first arcuate edge overlaps the second arcuate edge, while the patent claim 10 recites that the bottom is motile; thus the application claim 11 merely rephrases the structure formed by the motile bottom, formed by the overlapping, motile edges.  Application claim 11 is therefore not patentably distinct since it merely rephrases the structure which is recited in the patent claim 10.
Application claims 2-8 and 10 recite the same subject matter as patent claims 2-9, respectively.  Application claims 12-18 and 20 recite the same subject matter as patent claims 11-18, respectively.
Application claims 9 and 19 are not patentably distinct from patent claims 1 and 10, respectively, since claims 9 and 19 recite that the panels interact in a slidable manner, while patent claims 1 and 10 recite that the panels overlap and are motile, or can be manipulated. One of skill in the art would recognize that the overlapping structure recited in the patent claim could be moved by a sliding motion, and therefore the claims are not patentably distinct.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 19-20, the recitation “wherein the top is defined by the point where the first arcuate edge adjoins the second arcuate edge” renders the claim indefinite because this “point” is not clearly set forth. “The point” where the first arcuate edge adjoins the second arcuate edge lacks proper antecedent basis and is indefinite because it is not clear what “point” is being referred to. It was not previously set forth that the first arcuate edge adjoins the second arcuate edge, and therefore a reference to the point at which this occurs is confusing. It is also unclear how this point where the arcuate edges “adjoin” is structurally related to the top connection edges which are permanently fixed together.
In claim 1, lines 22-23, the recitation “the point where the first arcuate edge overlaps the second arcuate edge” renders the claim indefinite because “the point” lacks proper antecedent basis and it is not clear precisely what “point” is being referred to.
In claim 1, lines 25-26, “wherein a circumference of the shape can be increased by the first and second rear panels” renders the claim indefinite because this recitation is confusing. It is not clear what is meant by this recitation. It is not clear how the first and second panels increase the circumference. It appears that an action must be performed to accomplish this, for example a circumference of the shape can be increased by manipulating or moving the first and second rear panels.
In claim 11, lines 21-22, the recitation “wherein the top is defined by the point where the first arcuate edge adjoins the second arcuate edge” renders the claim indefinite because this “point” is not clearly set forth. “The point” where the first arcuate edge adjoins the second arcuate edge lacks proper antecedent basis and is indefinite because it is not clear what “point” is being referred to. It was not previously set forth that the first arcuate edge adjoins the second arcuate edge, and therefore a reference to the point at which this occurs is confusing. It is also unclear how this point where the arcuate edges “adjoin” is structurally related to the top connection edges which are permanently fixed together.
In claim 11, line 23, the recitation “wherein the top of the shape is fixed in place” is confusing because this structure was previously set forth in line 20.  It is unclear how the recitation of line 23 differs from (or further limits) that of line 20.
In claim 11, lines 24-25, the recitation “the point where the first arcuate edge overlaps the second arcuate edge” renders the claim indefinite because “the point” lacks proper antecedent basis and it is not clear precisely what “point” is being referred to.

Allowable Subject Matter
Claims 1-20 would be allowable if the Double Patenting rejection is overcome and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references on attached PTO-892, which disclose hat structures similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732